Dismissed and Memorandum Opinion filed August 5, 2004








Dismissed and Memorandum Opinion filed August 5, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00608-CR
____________
 
MARSHALL RAY MARTIN,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
339th District Court
Harris County,
Texas
Trial Court Cause No. 951,315
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a guilty plea to the offense of forgery of
a commercial instrument.  In accordance
with the terms of a plea bargain agreement with the State, appellant was given
four years of deferred adjudication probation and ordered to pay a $500 fine.  Subsequently, the State moved to
adjudicate.  On June 8, 2004, appellant
signed a stipulation of evidence, in which he agreed to plead true to the State=s motion in return for the prosecutor=s recommendation that punishment be
set at seven months in the State Jail. 
In accordance with the plea bargain, the trial court sentenced appellant
on June 8, 2004, to confinement for seven months in the State Jail Division of
the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 5, 2003.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App.
P. 47.2(b).